Murdock, J., concurring: I agree with Judge Arundell on the method of valuing the transferred property to be included in the gross estate of the decedent, but I agree with the majority in holding that some amount should be included in the gross estate. Each of these two sisters paid approximately one-half of the premiums for joint and survivorship annuities under which the contracting companies agreed to pay them certain amounts annually during their joint lives and the same amount to the survivor as long as she might live. A part of the consideration paid by each was for the survivorship benefits. The actual survivor benefited not only from that portion of the survivor-ship feature purchased by her, but also from that portion purchased by her sister. The purchase by the deceased sister of a part of the survivorship benefits represents a transfer which should be included in her gross estate.